DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 01/27/22.
Claims 1, 11, and 18 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, 11, 18 contains recitation of “smart address text mapping” which renders the claim indefinite.  “Smart address text mapping” is not defined by the claim or specification, and an internet search does not yield any known definitions. For purposes of interpretation, it is 
Dependent claims 2-10, 12-17, 19-20 inherit the deficiencies of their respective parent claims and are subsequently rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10 and 18-20), and a system (claims 11-17).  (Step 1: Yes)
These limitations of Claim 1 and 18, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities. That is, nothing in the claim element precludes the step from being methods of organizing human activities.  For example, the limitation “communicating with a first repository to determine whether the first medication is a controlled substance” under its broadest reasonable interpretation in the context of this claim, is understood to be an individual contacting a repository to ask whether a certain medication is a controlled substance and subsequently making a decision that it is a controlled substance.  The limitations of “in response to determining that the first type of medication is a controlled substance; identifying a first set of data associated with the individual; identifying a second set of data associated with one or more collection centers via smart address text mapping”, under 
These limitations of Claim 11, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components. That is, but for recitation of generic computer components, nothing in the claim element precludes the step from being methods of organizing human activities.  For example, but for the “a storage device storing a computer program product comprising computer instructions that, upon execution by the one or more processors, cause the one or more processors to perform operations comprising” language, the following applies: the limitation “determining whether the first medication is a controlled substance” in the context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” (Step 2A Prong 1: Yes)
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “one or more processors” and “a storage device storing a computer program product…” of Claim 11 amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification at [0028], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving one or more indications that an individual has been prescribed a first medication, wherein the one or more indications are received based on an electronic medication order entered into a first application by a user”; “receiving data associated with the first medication from the first application” (Claims 1, 11, 18) amounts to mere data gathering,, recitation of “transmitting a message to one or more of the individual and family members on a user interface reminding the individual of the determined stop date of the first medication and the one or more collection center locations for return of 
generally link the abstract idea to a particular technological environment or field of use (such as “wherein the one or more indications are received based on an electronic medication order entered into a first application by a user”, see MPEP 2106.05(h)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 16-17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-8, 10, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-10, 12-15, 19-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “receiving one or more indications that Symantec, MPEP 2106.05(d)(II)(i)). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., Claims 16-17, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claim 2, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-10, 12-16, 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1).


Regarding Claim 1, Walther discloses the following: 
receiving one or more indications that an individual has been prescribed a first medication ([0004]) “A method for associating units of medication with a therapeutic use of the medication by an individual can include identifying prescription information associated with an individual” (supported at Provisional Application, Page 3) 
in response to determining that the first type of medication is a controlled substance ([0006] “The medication can be at least one of a prescription opioid, central nervous system depressant, or stimulant” – prescription opioid is a controlled substance; Prov. Pages 3-5);
identifying a first set of data associated with the individual (Walther [0041] “The prescription data can include, but is not limited to…an individual identifier (for example, a name, address, telephone number, or date of birth) of the person for whom the prescription was written”; (Prov page 3));  
identifying a third set of data associated with the prescribed first medication (Walther [0043] “the information processing system 102 identifies or obtains information associated with an individual's prescription” where [0046] further discloses “As another example, the information can include a prescribed dosage regimen, which can include the frequency at which the medication doses are intended to be taken by the individual. Examples include 2.5 mL twice a day, one tablet three times a day, one injection every four weeks. In some cases, the information can include a total daily dose, which can be calculated from the prescribed dose and the dosage regimen”)  (prov. page 3) 
determining a stop date for the first medication (Walther [0026] “A therapeutic use date can be determined, for example, based at least in part on the individual's condition, the prescribed medication, a dosing schedule, or the like, and an indication of the therapeutic use date can be added to each unit of medication to be provided to the individual. Once the prescription is filled and the therapeutic use date is added to the units of medication, the  the systems and methods herein turn the individual units of medication into a time-delineated license in that the legitimately prescribed user should use, destroy, or return any remaining units of medication on or before the therapeutic use date” – if individual is to destroy or return by therapeutic use date, this reads on ‘stop date’ as they are no longer taking the medication on this date);  (Prov. Page 9). 
	Walther does not explicitly disclose the following, but Garner, which is directed to an application for prescribing medication with tapering doses, does teach the following: 
	wherein the one or more indications are received based on an electronic medication order entered into a first application by a user ([0064] “The application allows users (medical professionals, generally physicians that prescribe medications) to quickly and easily generate medical tapers and prescribe medications that have variable doses” – an application to electronically order medications; [0069] “To the right of the start date input field (104) is medication name input field (105) which permits the user to enter the name of the medication to be tapered typographically”).  
	Walther teaches a system of obtaining an indication that an individual has been prescribed a controlled substance, receiving information about the medication and the individual, identifying a data set about the medication, and identifying a stop date for the medication, but does not explicitly teach that the indications are received based on an electronic medication order entered into a first application by a user. Walther teaches that the prescription may be obtained in “electronic form” but does not disclose it is via an application.  Garner does teach using an application for receiving an electronic medication order. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Walther with these teachings of Garner, to use an 
	Walther does not teach, but Garner further teaches: 
wherein the third set of data includes at least a start date associated with the first medication ([0002] “The user will … input the parameters of the drug taper including name of the medication…the date the patient should start taking the medication”).  
Walther teaches a set of data that includes the date a prescription was filled  Walther has “date prescription was filled” (at [0041]; prov. page 3) but does not teach a start date associated with the prescription.  Garner does teach a set of data that includes a start date associated with the medication.  The prior art of Walther differs from the claim language only by substituting Walther’s fill date for a prescription with the start date for a medication as taught by Garner.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
	Walther/Garner do not teach the following, but Benoit, which is directed to a method of detecting diverted drugs, teaches: 
receiving data associated with the first medication from the first application ((Col 5, lines 48 – Col 6 line 11, specifically: “The application layer packet 201 is first checked to see if the packet contains a new prescription 210. The packet 201 is checked by reviewing the contents of the packet 201, parsing to find the fields related to a prescription (searching for patient name, date, medicine name, dosage, and doctor name)”; “Next, the details of the prescription, the patient name, date, medicine name, dosage, and doctor name, are stored in the prescription database 212”); 
communicating with a first repository to determine whether the first medication is a controlled substance (Col 5, lines 61-65, “If the packet 201 is a new prescription, the software then checks to see if the prescription is for a controlled substance 211. This check is   
Walther/Garner teach a system of receiving an indication that an individual has been prescribed a medication based on an electronic medication order in an application, receiving information about the individual, identifying a data set about the medication, and identifying a stop date for the medication, but does not explicitly teach that the data associated with the first medication is received from the first application, or that the system communicates with a repository to determine if the medication is a controlled substance. Benoit does teach communicating with a database (e.g., a repository) to determine if a prescribed medication is a controlled substance. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner with these teachings of Benoit to receive data about the medication from the application and to communicate with a repository to determine if the medication is a controlled substance, with the motivation of identifying which medications that are not controlled and do not need to be further reviewed (Col 5 line 66-Col 6 line 1). 
	Walther/Garner/Benoit do not explicitly teach the following, but DOJ DEA teaches: 
identifying a second set of data associated with one or more collection centers (DOJ DEA Diversion Control Division website, includes “search radius” feature which identifies maximum distance from the user) via smart address text mapping (DOJ DEA reference, user enters his/her zip code into website and receives a list of controlled substance disposal locations including address, with a link to “map” the address and get directions from user’s starting point (shown in right-most column). 
determining one or more collection centers located within a predetermined distance from the individual based on the first set of data associated with the individual and the second set of data associated with one or more collection centers  of the entered address; where the individual’s zip code or city/state reads on “first set of data associated with individual” and names/addresses of collection centers reads on “second set of data associated with one or more collection centers”);
generating a report comprising the first set of data associated with the individual, the second set of data associated with the one or more collection centers, […the third set of data associated with the prescribed medication…], and the determined one or more collection centers (DOJ DEA Diversion Control Division website, upon entry of zip code or city/state and search radius, generates a report listing Business Name, Address, Distance from search location, and Map; where the individual’s zip code or city/state reads on “first set of data associated with individual”, “Distance” column showing address and miles to collection center reads on “second set of data associated with the one or more collection centers”; Business Name (first column) reads on “the determined one or more collection centers” as these meet the criteria entered into search engine);
transmitting a message to one or more of the individual and family members on a user interface reminding the individual of…the one or more collection center locations for return of any unused first medication (DOJ DEA, upon entry of zip code or city/state and search radius, the user is presented with, via a user interface, one or more collection centers to which they can return the unused medication).
Walther teaches that a user may return unused drug portions at the therapeutic date to a “medication return facility” (at [0005]) but does not teach how a patient actually locates a medication return facility or creating a report with data about the individual, collection centers, and determined one or more collection center or transmitting a message on a user interface reminding an individual of one or more collection center locations.  DOJ DEA teaches identifying 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit with these teachings of DOJ DEA, to include a way for the individual to locate a collection center for controlled substance based on data associated with the individual and data associated with the collection center, with the motivation of enabling individuals to conveniently return unused medications by providing nearby locations and directions, because unused medicines may pose a risk if taken by someone they weren’t prescribed for, may cause harm if taken accidentally by a child or pet, and may cause danger or death if not used as directed, and to use the DEA web page to help an individual find a drug take-back location close to him/her by zip code to prevent unfortunate circumstance from occurring (DOJ DEA).    
DOJ DEA may teach generating a report comprising […the third set of data associated with the prescribed medication…]. DOJ DEA teaches generating a report comprising data associated with an individual, data associated with one or more collection centers, and the determined one or more collection centers.  Garner, as shown above, teaches a third set of data which includes at least a start date associated with the first medication (Garner at [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ 
Walther/Garner/Benoit/DOJ DEA do not explicitly teach the following, but Trubel, which is directed to a method of monitoring patients taking a drug, does teach the following: 
transmitting a message to one or more of the individual and family members on a user interface reminding the individual of the determined stop date of the first medication ([0104] “FIG. 7 shows an example of an embodiment of the method (100) according to the invention, comprising the steps (101), (102), (103), (104) and (105). A first step (101) symbolizes the repeated taking of medication portions by a patient in the context of a course of treatment…In a further step (103) a discontinuation time is determined accordingly, after which the medication is discontinued due to the contraindication, i.e., should no longer be taken…In a further step (105) the monitoring unit or the computer unit sends a warning notice to the patient that the medication should no longer be taken”)
Walther/Garner/Benoit/DOJ DEA teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, but do not teach that a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date.  Trubel does teach reminding a patient of a stop date for a medication.  


Regarding Claim 3, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of Claim 1.  Walther further teaches wherein the first medication is prescribed as an outpatient medication during an outpatient encounter with a healthcare provider (Walther [0057] “the individual visits a healthcare professional, for example because of a condition of the individual, and the healthcare professional writes the individual a prescription by entering prescription data 116 into a computing device 110, such as the healthcare professional's laptop computer. In this example, the prescription is for 20 doses of a narcotic medication to be taken every 4-6 hours as needed for pain”; see Prov. Page 3 for support, patient presents to a provider’s office, an examination is performed.) 

Regarding Claim 6, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 1.  Walther further discloses  wherein the first set of data associated with the individual comprises one or more of a zip code, address, mobile number, and member mobile number ([0041] “The prescription data can include, but is not limited to…an individual identifier (for example, a name, address, telephone number, or date of birth) of the person for whom the prescription was written”; Prov. Page 3)

Regarding Claim 7, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 1.  DOJ DEA further discloses wherein the second set of data associated with the one or more collection centers comprises one or more of the collection center name, address, and distance from the individual. (DOJ DEA, see page 5 of PDF reference, which has all of the above).  
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center. Walther does not teach that the second set of data comprises one or more of collection center name, address and distance from individual, but DOJ DEA teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of DOJ DEA, to include the collection center name, address and distance from individual in the second set of data associated with one or more collection centers, with the motivation of enabling an individual to find a take-back location to prevent ingestion of leftover medication leading to danger/death of the individual or family members/pets (DOJ DEA). 

Regarding Claim 8, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 1.  Walther further discloses the third set of data associated with the prescribed medication comprises one or more of an encounter ID, order start date, and order stop date (Walther [0026] “A therapeutic use date can be determined, for example, based at least in part on the individual's condition, the prescribed medication, a dosing schedule, or the like, and an indication of the therapeutic use date can be added to each unit of medication to be provided to the individual. Once the prescription is filled and the therapeutic use date is added to the units of medication, the prescription can be dispensed or delivered to the individual”; [0027] “the legitimately prescribed user may be obligated to use, destroy, or return, any medication unit that is unused at the time of the therapeutic use date… the systems and methods herein turn the individual units of medication into a time-delineated license in that the legitimately prescribed user should use, destroy, or return any remaining units of medication on or before the therapeutic use date” – if individual is to destroy or return by therapeutic use date, this reads on ‘stop date’ as they are no longer taking the medication on this date; Page 9 PROV for support, POND=Dec 18 stop date).  

Regarding Claim 9, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 1.  Trubel further teaches wherein the message transmitted to the individual and family members is a SMS text message ([0079] “The computer unit can also be configured such that it sends a message to a different or additional person, such as an e-mail or SMS or the like to a physician and/or carer or the like”. 
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Trubel, to transmit the message of Claim 1 to the individual/family as SMS text message, with the motivation of providing a visual reminder to a caregiver (Trubel [0048]). 

Regarding Claim 10, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 1.  DOJ DEA further teaches, wherein three collection centers are determined within the predetermined distance from the individual and provided to the individual in the generated report (DOJ DEA Diversion Control Division website, upon entry of zip code or city/state and search radius, generates a report listing Business Name, Address, Distance from search location, and Map – reads on “a report comprising the determined one or more collection centers”; Examiner notes only one of the aforementioned four items is required. As shown in example search, more than 3 collection centers are provided).
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of DOJ DEA, to include three collection centers within the predetermined distance of the individual, with the motivation of enabling an individual to find multiple options for take-back locations to prevent ingestion of leftover medication leading to danger/death of the individual or family members/pets (DOJ DEA). 

Regarding Claim 18, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of Claim 1. Claim 18 contains the same/substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 18.  The only difference between Claim 1 and Claim 18 is that Claim 1 is directed to “an individual” whereas Claim 18 is directed  “a plurality of individuals”.  See MPEP 2144.04 VI. B. which states that duplication of parts has no patentable significance unless a new and unexpected result is produced.  As such, the references applied to Claim 1 are appropriately applied to Claim 18.  

Regarding Claim 19, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 18.  Walther further discloses wherein the report is generated during a point of care ([0057] describes a patient visiting a doctor and receiving a prescription, e.g., point of care; see Prov.  page 3). 

Regarding Claim 20, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of claim 19.  Walther further discloses wherein the point of care includes one or more of an outpatient prescription from an encounter with a healthcare provider ([0057] “the individual visits a healthcare professional, for example because of a condition of the individual, and the  a medication reconciliation upon hospital discharge, and medication refills by a healthcare provider (see Prov. Page 3). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sharaf et. al. (US Publication 20140222464A1). 

Regarding Claim 2,  Walther/Garner/Benoit/DOJ DEA/Trubel do not teach the following, but Sharaf, which is directed to a system for EMR enhancement, does teach the following: wherein the one or more indications that an individual has been prescribed a first medication is input into an electronic health record ([0022] “a method of electronically prescribing a medication for a patient, comprising the steps of: at a location of a health care provider for a patient, inputting into an electronic medical records system a first input identifying the patient… inputting into the electronic medical records system a second input comprising a prescription for the patient for one or more of said medications”). 	
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Sharaf, to obtain the indication that an individual was prescribed a medication from input into an EHR, with the motivation of accessing information in a database such as a patient’s prescription history (Sharaf [0045]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Mohapatra et. al. (US Publication US20060149416A1).

Regarding Claim 4, Walther/Garner/Benoit/DOJ DEA/Trubel do not teach the following, but Mohapatra, which is directed to an enhanced pharmaceutical order entry and administration system and method, does teach: 
wherein the first medication is prescribed as a part of discharge from a hospitalization ([0124] “A discharge function displays all current active orders to allow a user to select which orders should be prescribed as take-home medications”

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Mohapatra, to use the system for medications prescribed when a patient is discharged from hospitalization, with the motivation of initiating a take-home order entry process (Mohapatra [0124]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sharaf et. al. (US Publication 20140222464A1), further in view of Sprintz et. al. (US Publication 20170083681A1). 


Regarding Claim 5, Walther/Garner/Benoit/DOJ DEA/Trubel do not teach the following, but Sprintz, which is directed to a method of predicting abuse/diversion of controlled substances, does teach the following wherein the first medication is a medication renewal. ([0174] teaches a patient requesting a monthly refill of oxycodone, a controlled substance)
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center, but do not teach that the medication is a medication renewal.  Sprintz does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Sprintz, to use the system and method for medication renewals, with the motivation of detecting patterns or instances of early refills which may indicate likelihood of abuse or diversion (Sprintz [0174]). 

Claim 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sprintz et. al. (US Publication 20170083681A1).

Regarding Claim 11, Walther/Garner/Benoit/DOJ DEA/Trubel teach the limitations of Claim 1. Claim 11 contains the same/substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 11.  
Claim 11 contains the following additional limitations, which are not taught by Walther/Garner/Benoit/DOJ DEA/Trubel but are taught by Sprintz, which is directed to a method of predicting abuse or diversion of controlled substances: 
One or more processors ([0050] “computer system 200 includes one or more processors”) 
Computer storage media storing computer-readable executions that, upon execution by the one or more processors, cause the one or more processors to perform operations ([0130]) the methods are implemented in a computer readable medium comprising computer executable instructions recorded thereon for performing the method of predicting abuse or diversion of one or more controlled substances”).
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, but do not teach that a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date. Though 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Sprintz, to enable the system to be embodied in various computer architectures (Sprintz [0051]-[0052]). 

Regarding Claim 12, Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz teach the limitations of claim 1.  DOJ DEA further teaches. The system of claim 11, wherein the second set of data associated with the one or more collection centers is identified based on data received from the Drug Enforcement Agency (DEA) (DOJ DEA reference is the Drug Enforcement Agency (DEA) website; the information it is retrieving about the one or more collection centers is therefore information received from the DEA).  
Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center. Walther does not teach that the data associated with the collection center(s) is received from the DEA, but DOJ DEA teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ 

Regarding Claim 16, Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz teach the limitations of Claim 11. Walther further teaches wherein the system transmits a second message to the individual after it has been determined that the unused first medication has not been returned to the one or more collection centers by the determined stop date (See provisional at page 9 “In continuation of an example of an embodiment of the invention, John Doe, born in 1978, was prescribed 20 units of a controlled substance on November 1, 2018. His provider determined that his duration of anticipated need of the medication was up to 30 days. This information was included on his prescription, which was subsequently included in the UID. John Doe received 20 units of a controlled substance labelled JD78xxxxPOND1218; where JD78xxxx is the same as described previously, POND=point of needed destruction, 12 = December, 18 = 2018. In a scenario of the above example, John Doe utilizes 15 of his 20 tablets. He is contacted via text, email, phone, at Day 30 and reminded that he is obligated to destroy his medication via flushing it down the toilet (per CDC guidelines) or return it to a collection point for subsequent destruction. He is provided receipt of his return and the UID labelled units are no longer in circulation”). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sprintz et. al. (US Publication 20170083681A1), further in view of Liu (US Publication 20110270624A1). 

Regarding Claim 13, Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz do not teach the following, but Liu, which is directed to a method for outpatient care, does teach: wherein the report generated for the individual is a part of an outpatient prescription summary ([0013] “doctor writes prescription to an outpatient”).  
Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center, but do not teach that the report is generated as part of an outpatient prescription summary. Liu teaches this limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz with these teachings of Liu, to generate the report as part of the patient’s outpatient prescription summary, with the motivation of providing information to the patient for proper use of the medication (Liu [0013]). 
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sprintz et. al. (US Publication 20170083681A1), further in view of Mohapatra et. al. (US Publication US20060149416A1).

Regarding Claim 14, Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz do not teach, but Mohapatra, which is directed to an enhanced pharmaceutical order entry and administration system and method, does teach: wherein the report generated for the patient is a part of an inpatient discharge summary ([0124] “A discharge function displays all current active orders to allow a user to select which orders should be prescribed as take-home medications, the selection of which trigger a standard take-home order entry process”).  
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center, but do not teach that the first medication is prescribed as part of an inpatient discharge summary. Mohapatra does teach prescribing medication to a patient when he/she is discharged. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel with these teachings of Mohapatra, to use the system to generate a report as part .  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sprintz et. al. (US Publication 20170083681A1), further in view of Patch et. al. (US Publication 20130211857A1).

Regarding Claim 15, Walther/Garner/Benoit/DOJ DEA/Trubel do not teach, but Patch, which is directed to an automated medication refill system and method, does teach: wherein the report generated for the patient is a part of a medication refill summary ([0010] teaches “medication refill protocols”). 
Walther/Garner/Benoit/DOJ DEA/Trubel teach a system that involves receiving an indication that an individual has been prescribed a medicine based on an electronic order in an application, receiving data associated with the medication, communicating with a repository to determine if the medication is a controlled substance, identifying information associated with the individual, identifying a set of data associated with one or more collection centers and determining one or more collection centers within a predetermined distance from the individual, identifying data associated with a start date for the medication, determining a stop date for the medication, and generating a report, and transmitting a message is transmitted to the individual/family members on a user interface to remind the individual of the stop date and return collection center, but do not teach that the report is generated as part of a medication refill summary.  
.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walther (US Publication 20200143923A1) in view of Garner et. al. (US Publication 20170270273A1), further in view of Benoit et. al. (US Patent 11037666B1), further in view of DOJ DEA Diversion Control Division website (herein after ‘DOJ DEA’), further in view of Trubel et al (US Publication 20200027540A1), further in view of Sprintz et. al. (US Publication 20170083681A1), further in view of LaFauci et. al. (WIPO Publication WO2020206154A1). 

Regarding Claim 17, Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz do not teach the following, but LaFauci, which is directed to systems and methods for medication management, does teach: wherein the system further receives data indicating that the unused first medication has been returned to the one or more collection centers ([0327] “The analysis engine of the smart medication collection system may be configured to: (i) determine medication utilization (see Equation 3, for example); (ii) confirm the medication collection/return transaction or void the medication collection/return transaction for placement of incorrect/different medications in the medication container, and/or (iii) and generate one or more new sets of data (e.g., original prescription details, date and/or time of return of the medication container, a length of time between prescription (or receipt by the patient) and return of the medication container, a number of medications returned, utilization and/or compliance analysis, etc.”; Provisional filed 04/05/19 provides support at [0118] and [0120]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Walther/Garner/Benoit/DOJ DEA/Trubel/Sprintz with these teachings of LaFauci, to receive data when an unused medication has been returned to a collection center, with the motivation of tracking and verify that a controlled substance has been returned (LaFauci [0329]). 


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(b) Rejections
The 112(b) rejection of Claims 1, 11, and 18 is withdrawn in view of Applicant’s amendment to these claims.  The 112(b) section has been updated to reflect amended claim language. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  On pages 10-11, Applicant summarizes rejections and presents amended claim 1 language and asserts Claim 1 is not directed to an abstract idea. At bottom of page 11-top of page 12, Applicant cites to FAI, Office Action Summary, item 2 and asserts that regardless of interpretation under Step 2A, Prong 1, the claim is eligible under Prong 2 for integrating any purported abstract idea into a practical application. Applicant asserts, “In particular, the field of electronic health records is improved, thus evidencing a practical application. The specification states that the embodiments prevent improper medication use "through improvements to current electronic health record (EHR) system technology." However, Applicant has not provided citations to any relevant portions of specification that disclose deficiencies or issues associated with current EHR technologies in this field to which the claimed invention provides a solution. As such, this argument is unpersuasive.  See MPEP 2106.04(d).  The same rationale applies to Claims 11 and 18.  
	The 101 rejection is maintained. The 101 section above has been updated to reflect amended claim language. 
	
103 Rejections 
	Applicant presents amended claim language of Claims 1, 11, 18, and asserts that the cited references do not teach the limitations as amended.  103 section has been updated to address amended claim language.  New grounds of rejection has been necessitated by Applicant’s amendments.  The 103 rejections are maintained. 
Regarding the rejection of Dependent Claims, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the 103 rejection of these claims is also maintained. 
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A. K. A./
Examiner, Art Unit 3626
		


/JONATHAN DURANT/Primary Examiner, Art Unit 3619